DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 23 directed to an invention non-elected without traverse.  Accordingly, claim 23 has been cancelled.
Drawings
The drawings filed 7/28/2018 are accepted.
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art neither teaches nor fairly suggests chromatograph device further comprising:
a material phase configured to be exposed to a mixture comprising a plurality of components, the mixture entering an exposure area through an inlet and exiting the exposure area through an outlet, the exposure area containing the material phase, a first end of the material phase being adjacent the inlet, and a second end of the material phase opposite to the first end being adjacent the outlet, the components having different original rates of adsorption and desorption with the material phase when the material phase is not subjected to a first electrical charge;
a first electrical lead connected to the first end of the material phase adjacent the inlet;
wherein the first electrical charge is supplied to the material phase with at least the first electrical lead; and
wherein the first electrical charge alters the original rates of adsorption and desorption of the components of the mixture with the material phase such that certain components of the plurality of components in the mixture traverse the exposure area slower or faster from the inlet to the outlet depending on a respective alteration of each component’s respective original rate of adsorption/desorption caused by the first electrical charge; and
a detector disposed at the outlet adjacent the second end of the material phase, the detector configured to detect and measure a quantity of each of the plurality of components of the mixture exiting through the outlet with respect to time, wherein the detector operates to identify one or more of the plurality of components in the mixture based on a timing characteristic of the one or more components detected at the outlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796